        CASE 0:19-cv-00472-DWF-TNL Document 72 Filed 12/23/19 Page 1 of 4



                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF MINNESOTA


Brock Fredin,                                               Case No.: 19-cv-472 (DWF/TNL)

                      Plaintiff,                            DECLARATION OF
          v.                                                CHRISTOPHER PROCZKO IN
                                                            SUPPORT OF DEFENDANTS’
City Pages & Michael Mullen,                                RESPONSE TO PLAINTIFF’S
                                                            MOTION TO DISQUALIFY AND
                      Defendants.                           STRIKE AFFIRMATIVE
                                                            DEFENSES


          I, Christopher Proczko, declare as follows:

          1.          I am an associate with the law firm of Ballard Spahr LLP, 2000 IDS Center,

80 South Eighth Street, Minneapolis, Minnesota 55402 (“Ballard”). I am licensed to

practice law in the State of Minnesota and am admitted to practice before this Court. I am

counsel for Defendants Mike Mullen and City Pages, a publication of Star Tribune Media

Company LLC (“Star Tribune”). This declaration is based on my personal knowledge. If

sworn as a witness, I am competent to testify to the facts stated herein.

          2.          I began working at the law firm of Lindquist & Vennum (“Lindquist”) in

September 2016. In January 2018, Ballard Spahr LLP (“Ballard”) acquired Lindquist and

I became a Ballard associate.

          3.          I first learned of Brock Fredin’s lawsuit against City Pages and its reporter

Mr. Mullen (collectively “Defendants”) on or about February 27, 2019, after Mr. Fredin

filed his Complaint with this Court. Leita Walker, who had recently joined Ballard,

assigned me to help work on this matter. This was also the first I learned of the news



DMNorth #7088041 v2
        CASE 0:19-cv-00472-DWF-TNL Document 72 Filed 12/23/19 Page 2 of 4



report at issue, having never before read it or spoken to Defendants about it or about Mr.

Fredin.

          4.          At the time I learned of Mr. Fredin’s lawsuit against Defendants, I knew

that Adam Ballinger, a partner at Ballard, had been representing Lindsey Middlecamp,

Catherine Schaefer, and Grace Miller on a pro bono basis since on or before March 15,

2018, in separate libel lawsuits Mr. Fredin had filed against them. See also Fredin

Declaration (Dkt. 63) Ex. C.

          5.          I have spoken with Mr. Ballinger occasionally about the status of the

various lawsuits Mr. Fredin has brought against Ballard’s clients and about Mr. Fredin

and his litigation tactics.

          6.          None of my communications with Mr. Ballinger or anyone else at Ballard

gave me reason to believe that Mr. Fredin believed or had ever alleged that Ballard was

somehow conflicted out of being adverse to him on the ground that attorneys associated

with Lindquist and/or Ballard had previously mediated disputes involving Mr. Fredin.

          7.          The first notice I had that Mr. Fredin believed Ballard was somehow

“conflicted out” of representing Defendants was on October 16, 2019, when I received

service of his Rule 11 motion for sanctions. In a footnote in his supporting brief (later

prematurely filed at Dkt. 49) he alleged that “Many Lindquist and now Ballard partners

served as ‘mediators’ including Michael Olafson and Mark XXX in each state court HRO

proceeding involving the named parties in Defendants phony article. Ballard Spahr has a

conflict of interest in even representing the Star Tribune, Lindsey Middlecamp, Catherine

Schaefer, or Grace Miller. Lindquist/Ballard is also financing a harassment campaign to

                                                    2
DMNorth #7088041 v2
        CASE 0:19-cv-00472-DWF-TNL Document 72 Filed 12/23/19 Page 3 of 4



offer pro bono lawyers to cover up Lindsey Middlecamp’s actions in other cases.”

          8.          This was the first I had heard the allegation that legacy Lindquist attorneys

had served as mediators in a dispute involving Mr. Fredin.

          9.          Around the time I joined the Lindquist firm in 2016, I met both Michael

Olafson and Mark Jacobson. I do not recall ever working with Mr. Olafson. I worked

with Mr. Jacobson on a few matters unrelated to Mr. Fredin while we were both at

Lindquist. I have no recollection of ever speaking with either Mr. Olafson or Mr.

Jacobson about Mr. Fredin, this lawsuit, or any issue related to this lawsuit.

          10.         I have not received any information about what transpired at any mediation

in which Mr. Fredin participated from anyone.

          11.         I have never received any confidential information about Mr. Fredin from

Mr. Olafson, from Mr. Jacobson, from any other former or current Lindquist or Ballard

lawyer, or from anyone else.

          12.         Mr. Fredin also claims to believe that Ms. Middlecamp has played some

role in the defense of this lawsuit. She has not.

          13.         To the best of my recollection, I met Ms. Middlecamp at a networking

event in 2015 while she was an associate at Lindquist. I was not practicing at Lindquist at

that time. When I joined Lindquist in 2016, Ms. Middlecamp had already left the firm.

          14.         Specifically, Ms. Middlecamp left Lindquist on December 4, 2015, long

before I joined Lindquist, long before it merged with Ballard, long before Ms. Walker

joined Ballard, and long before Mr. Fredin sued Defendants.

          15.         I last saw Ms. Middlecamp at an event on November 7, 2019, after

                                                     3
DMNorth #7088041 v2
        CASE 0:19-cv-00472-DWF-TNL Document 72 Filed 12/23/19 Page 4 of 4



Defendants had filed their motion to dismiss Mr. Fredin’s First Amended Complaint. I

mentioned the pending lawsuit to her and we had a very brief discussion about Mr.

Fredin’s litigious behavior. We did not discuss the specifics of Mr. Fredin’s allegations,

the merits of any of his lawsuits, or the nature of the defense in any of his libel lawsuits. I

never spoke to Ms. Middlecamp about Mr. Fredin before Mr. Fredin sued Defendants.

          I declare under penalty of perjury that the foregoing is true and correct. Executed

on this 23rd day of December, 2019, in Minneapolis, Minnesota.



                                              s/ Christopher M. Proczko
                                             Christopher M. Proczko




                                                4
DMNorth #7088041 v2
